IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Allegheny Intermediate Unit               :
                                          :
             v.                           : No. 484 C.D. 2018
                                          :
East Allegheny School District,           :
                  Appellant               :


                             AMENDMENT ORDER

             AND NOW, this 4th day of February, 2019, the Court’s opinion in the
above matter, filed January 25, 2019, is amended to reflect the following correction:
             Page 16, last full paragraph, should read as follows:

             For all the above-stated reasons, we affirm the trial court’s
             judgment awarding the Intermediate Unit $3,023,067, plus
             interest, in contract damages.

             In all other respects, the opinion and order shall remain in effect.


                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge